Title: Lieutenant Colonel Robert Troup to Lieutenant Colonel Alexander Hamilton and James McHenry, 11 August 1779
From: Troup, Robert
To: Hamilton, Alexander,McHenry, James


Philadelphia Augt. 11 1779
My dear Friends,
Give me leave to congratulate you most heartily on the smiling Aspect our Affairs begin to put on. Yesterday Congress received Despatches from Mr. Bingham, their Agent, in Martinico, which confirm the Accounts of the Defeat of the British Fleet in the West-Indies. The Action was extremely severe; and if Byron, like Sir Henry Clinton, had not taken the Advantage of the Moon, it is more than probable the Count’s Victory would have been complete. For the particulars of this important Event I refer you to the enclosed Papers. Our profound Politicians as well as our Quid Nuncs are persuaded all, or at least the greatest Part of the English Islands, will fall a sacrifice to the superior Power of the French.
Mr. Bingham also informs Congress he has read a Letter, from the Marine Minister of France to the Governor of Martinico, advising him of a Descent to be immediately made upon Ireland, with 25.000 French Troops, & a combined Fleet of France & Spain, to consist of 45 Sail of the Line. The Intelligence from Europe is as late as the 1st of June, & it appears that Great Britain had refused the Mediation of Spain, in pointed, & categorical Terms. In consequence of this Refusal Dorvilliers was ordered to join a Squadron of the Spanish Fleet, at Corunna in the Bay of Biscay, & to convoy 25.000 Men to Ireland. They were ready to embark on the Coast of France, and Congress have the Names of the principal Officers who are to command. This News you will find at large in the Papers. It is further authenticated by a Letter the Minister laid before Congress Yesterday afternoon. Indeed Congress are so well satisfied of the Truth of it that they have appointed a Committee to prepare a Circular Letter to all the States, and furnish them with Extracts of Mr. Gerard’s & Bingham’s Letters. Dr. Franklin’s Address, in Towne’s Paper, to the People of Ireland, seems to have been intended to prepare their Minds for a Revolution. The Plan is to make them free & independent. It is noble & I devoutly wish it may succeed!
We expect every Hour to hear of Arbuthnot’s Arrival with 6000 Troops. He actually sailed the latter End of May. Some flatter them selves that the Preparations of France & Spain might have induced The Ministry to send a Packet after him with orders to return; but I believe they will, at all Events, risk this Campaign in America. If then this is to be the last Campaign how happy should I be to find the General in a situation to make it a glorious one.
I shall punctually communicate to you every Piece of Intelligence, worthy of your Notice, & you would oblige me infinitely, by dropping me a line whenever Business will permit. McHenry remember my Cloths. Hamilton have you lost a Letter containing 100 Dollars I sent to McHenry under Cover to you while he was spending his Year’s Pay in Virginia.
Be cautious of handling this Letter. There has been a general shaking of Hands with the Members of Congress & I may have catched the Itch.
I beg my Respects to the Gentlemen of your Family & remain Your affectionate Friend
Rob. Troup
Hamilton & McHenry
